Citation Nr: 1030074	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-32 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected low back disability, currently rated 40 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).

3.  Entitlement to an increased evaluation for residuals of 
fracture of the left leg (left leg disability), currently rated 
10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. E-A


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1980.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, prepared for the RO in Atlanta, Georgia.  The Veteran 
attended a hearing before the undersigned in February 2010.

In October 2006, the Veteran filed a notice of disagreement with 
the October 2006 rating decision from which this appeal stems.  
It stated "I am appealing your decision to not give me 100% 
disability or any increase in disability."  This statement 
should be taken to include disagreement with the denial of a 
compensable evaluation for a left leg disability.  An August 2008 
rating decision increased that rating for this disability to 10 
percent, but this still cannot be considered a complete grant of 
the benefit sought.  However, no statement of the case (SOC) has 
been issued on this claim.  Manlincon v. West, 12 Vet. App. 238 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is required to determine the nature and severity of the 
Veteran's back disability  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when necessary 
to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such an examination or 
opinion is necessary to make a decision on a claim if all of the 
lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but (3) does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  Here, the Veteran's medical records indicate 
that she has undergone spinal fusion on both her cervical and 
lumbar spine.  A VA examination is necessary to determine whether 
this is severe enough to be considered total fusion analogous to 
unfavorable ankylosis.  In addition, she has reported numerous 
neurological abnormalities, and an examination to determine 
whether these are associated with her service-connected spinal 
disabilities is warranted.

As was mentioned above, the Veteran was not afforded an SOC 
addressing her claim for an increased evaluation for her left leg 
disability.  The claim must now be remanded to allow the RO to 
provide the Veteran with an appropriate SOC on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  The issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold, supra, at 130.

As the Veteran's claim for an increased rating for a back 
disability is being remanded, and because adjudication of this 
claim may impact adjudication of the Veteran's claim for TDIU, 
the Board concludes that these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the Veteran's claims for TDIU also 
must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
current severity of her cervical spine and 
lumbar spine disabilities.  The entire 
claims file must be made available to the 
VA examiner.  Pertinent documents should 
be reviewed  The examiner should conduct a 
complete history and physical.  Describe 
in detail and note the extent of spinal 
fusion, including whether it is total, and 
whether the fusion is analogous to 
unfavorable or favorable ankylosis of the 
spine (or neither if applicable.  Note any 
neurological abnormalities associated with 
the lumbar or cervical spine disabilities.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  Review the examination and take any 
steps necessary to insure its adequacy.

3.  After completing the above action, the 
claim for an increased rating for a back 
disability should be readjudicated, with 
specific consideration of whether the 
Veteran's cervical spine and lumbar spine 
disabilities constitute total fusion of 
the spine, meriting a higher evaluation.  
Next, the claim for TDIU should be 
readjudicated.  If the claims remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

4.  Provide the Veteran with a SOC as to 
the issue of entitlement to an evaluation 
in excess of 10 percent for a service- 
connected left leg disability.  The 
Veteran should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


